Case 1:20-cv-00357-MAC-KFG Document 7 Filed 10/27/20 Page 1 of 1 PageID #: 50




 UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


EDWING AHMED ALVAREZ,                            §
                                                 §
                Petitioner,                      §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:20-CV-357
                                                 §
DIRECTOR, TDCJ-CID,                              §
                                                 §
                Respondent.                      §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Edwing Ahmed Alvarez, an inmate at the Stiles Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se, brings this petition for

writ of habeas corpus.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends that petitioner’s motion to proceed in forma pauperis be denied.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings and all available evidence. No objections to

the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                           ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. It is therefore

         ORDERED that petitioner’s motion to proceed in forma pauperis is DENIED. Petitioner

shall pay the filing fee of $5.00 within thirty (30) days from the date of this order.

         Signed this date
         Oct 27, 2020
